DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 07/27/2021 has been entered. Claims 1-15 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 04/29/2021.


Response to Arguments
Applicant’s amendments, filed on 07/27/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 6, filed 07/27/2027, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “the claimed invention of claims 1 and 13, as currently presented, cannot be an abstract idea being a mathematical concept and/or a mental process”. Examiner respectfully disagrees.
not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. Examiner interprets these limitations to be directed toward merely using generic computer structure as a tool to perform the abstract idea.); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (Examiner interprets these limitations to be directed toward using generic computer functions (i.e., generic data acquisition, transfer, display, output, input, storing, etc.) to facilitate the abstract idea.); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)).
Further, the guidance states that an improved abstract idea is still an abstract idea.

Applicant's arguments, see Page 7, filed 07/27/2027, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “CHEN does not disclose the situation event about the energy apparatuses.  Thus, CHEN does not teach arranging the plurality of energy events and the 
The claims, in light of the specification, fail to define the limiting scope of the phrases “energy event” or “situation event” (See PGPUB Para 0041).  Examiner broadest reasonably interprets energy event to be any information or data corresponding to energy, and situation event to be any information or data corresponding to an event.  CHEN at least teaches energy consumption information/data and functional event information.  Further, CHEN teaches weights corresponding to said energy consumptions, and coefficients correspond event information of the functional units.  Further, CHEN teaches calculating energy consumption corresponding to weights/coefficients and mapped event information, which examiner interprets as being a correlation.  Examiner maintains that CHEN at least teaches generic computer components that perform the broadest reasonable interpretation of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites arranging the plurality of energy events and the situation event temporally in an energy map in an order of occurrence; calculating by  a weight of the plurality of energy events and the situation event; and determining correlation between the plurality of energy events and the situation event based on the weight [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-12 recite(s) wherein: the correlation includes at least one of a sequential relationship, an AND relationship, an OR relationship, an exclusive OR (XOR) relationship, a timer relationship, a racing relationship, a voting relationship, and a sum relationship, and the weight includes at least one of a sequential weight, an AND weight, an OR weight, an XOR weight, a timer weight, a racing weight, a voting weight, and a sum weight.  wherein the calculating of the weight comprises: calculating the weight based on a priority.  wherein: the sequential weight, the AND weight, the OR weight, the XOR weight, the timer weight have priority levels in a descending order, and the timer weight, the racing weight, the voting weight, and the sum weight have a same priority level.  wherein when a first energy event occurs and a second energy event sequentially occurs, the calculating of the weight comprises: adding a sequential weight for the second energy event of the first energy event.  wherein when a first energy event and a second energy event occur and a third energy event sequentially occurs, the calculating of the weight comprises: adding an AND weight for the first energy event and the second energy event of the third energy event.  wherein when a first energy event or a second energy event occur and a third energy event sequentially occurs, the calculating of the weight comprises: adding an OR weight for the first energy event and the second energy event of the third energy event.  wherein when one of a first energy event and a second energy event occurs and the other does not occur, and a third energy event sequentially occurs, the calculating of the weight comprises: adding an XOR weight for the first energy event and the second energy event of the third energy event.  wherein when a first energy event occurs and a second energy event sequentially occurs after a first time elapses, the calculating of the weight comprises:  21setting the first time to be a timer weight for the second energy event of the first energy event.  wherein when a first energy event and a second energy event occur, and a third energy event sequentially occurs based on a value of an energy event occurring earlier between the first energy event and the second energy event, the calculating of the weight comprises: adding a racing weight for the first energy event and the second energy event of the third energy event.  wherein when a first energy event, a second energy event, and a third energy event occur and a fourth energy event sequentially occurs based on a value of a most frequent energy event among a value of the first energy event, a value of the second energy event, and a value of the third energy event, the calculating of the weight comprises: adding a voting weight for the first energy event, the second energy event, and the third energy event of the fourth energy event.  wherein when a first energy event, a second energy event, and a third energy event occur and a fourth energy event sequentially occurs in response to a sum of a value of the first energy event, a value of the second energy event, and a value of the third energy event being greater than or equal to a threshold, the calculating of the weight comprises: adding a sum weight for the first energy event, the second energy event, and the third energy event of the fourth energy event [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 13 recites 
arrange the plurality of energy events and the situation event temporally in an energy map in an order of occurrence, calculate a weight of the plurality of energy events and the situation event, and determine a correlation between the plurality of energy events and the situation event based on the weight [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 13, Claim(s) 14-16 recite(s) wherein: the correlation includes at least one of a sequential relationship, an AND relationship, an OR relationship, an exclusive OR (XOR) relationship, a timer relationship, a racing relationship, a voting relationship, and a sum relationship, and the weight includes at least one of a sequential weight, an AND weight, an OR weight, an XOR weight, a timer weight, a racing weight, a voting weight, and a sum weight.  wherein calculate the weight based on a priority.  wherein: the sequential weight, the AND weight, the OR weight, the XOR weight, the timer weight have priority levels in a descending order, and the timer weight, the racing weight, the voting weight, and the sum weight have a same priority [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. by the energy map generating apparatus; a communication module configured to and a controller configured to; Examiner interprets these 
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquiring a plurality of energy events and a situation event from the plurality of electronic devices which have acquired the plurality of energy events and the situation event from the plurality of energy apparatuses, wherein the situation event is information on situation which affect the plurality of energy apparatuses; Examiner interprets these limitations to be directed toward using generic computer functions (i.e., generic data acquisition, transfer, display, output, input, storing, etc.) to facilitate the abstract idea.); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a communication module and a controller).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by CHEN ET AL. (US 2012/0296585).

With respect to Claim 1, CHEN teaches:
acquiring, by the energy map generating apparatus, a plurality of energy events and a situation event from the plurality of electronic devices which have acquired the plurality of energy events and the situation event from the plurality of energy apparatuses, wherein the situation event is information on situation which affect the plurality of energy apparatuses (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17); 
arranging, by the energy map generating apparatus, the plurality of energy events and the situation event temporally in an energy map in an order of occurrence e (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17); 
calculating, by the energy map generating apparatus, by  a weight of the plurality of energy events and the situation event (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17); and 
determining, by the energy map generating apparatus, correlation between the plurality of energy events and the situation event based on the weight (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17).  

With respect to Claim 13, CHEN teaches:
a communication module configured to acquire a plurality of energy events and a situation event from the plurality of electronic devices which have acquired the plurality of energy events and the situation event from the plurality of energy devices, wherein the situation event is information on situations which affect the plurality of energy apparatuses (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17); and 
a controller configured to arrange the plurality of energy events and the situation event temporally in an energy map in order of occurrence, calculate a weight of the plurality of energy events and the situation event, and determine a correlation between the plurality of energy events and the situation event based on the weight (See Fig. 1 a computer system for estimating virtual machine energy consumption; See Fig. 2 method for estimating virtual machine energy consumption; See Fig. 7 calculating virtual machine energy consumption according to energy consumption according to energy consumption coefficients; See Fig. 8 a computer system energy consumption weights under different CPU loads; See Fig. 9 a mapping relationship view of determining virtual machine energy consumption according to energy consumption coefficients; See Fig. 10 calculating virtual machine energy consumption according to energy consumption coefficients; See Fig. 11 estimating virtual machine energy consumption; Also See Fig. 14-17). 


Allowable Subject Matter
Claims 2-12, 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
the cited references don't explicitly teach the processing features of claims 2-12, 14-16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864